Citation Nr: 0943317	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-28 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to an initial increased rating for right knee 
patellar tendonitis, currently rated 10 percent disabling.  

3.  Entitlement to an initial increased rating for left knee 
patellar tendonitis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1999 to 
September 2002.  

This claim came before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a January 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2006, the Board remanded the above matters for further 
development.  

The January 2004 rating decision also denied service 
connection for left elbow disorder, but this benefit was 
subsequently granted by rating decision in October 2007.  The 
issue of service connection for left elbow disorder is 
therefore no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2006 remand, the RO was instructed to take 
appropriate action to schedule the Veteran for a VA 
examination, to include a request that the examiner 
specifically opine as to whether the Veteran's respiratory 
disorder is due to service, to include treatment for 
bronchitis while on active duty.  

A VA respiratory examination was conducted in April 2007.  
The examiner did not address whether the Veteran's 
respiratory disorder is due to service, to include treatment 
for bronchitis while on active duty.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the issues of initial increased ratings for 
the bilateral knee disabilities, the Veteran has alleged, 
through the submission of a May 2009 Informal Hearing 
Presentation, that his bilateral knee disabilities have 
worsened since his last VA examination in May 2007.  The VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  Thus, the Board is of the 
opinion that the Veteran should be afforded an additional VA 
examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination by an appropriate examiner, 
other than a physician's assistant, to 
determine the nature and etiology of the 
Veteran's respiratory disorder.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
The examiner should provide an opinion as 
to the etiology of the respiratory 
disorder and should state whether it is at 
least as likely as not that the Veteran's 
respiratory disorder is due to service, to 
include treatment for bronchitis while on 
active duty.  A complete rationale should 
be provided for all opinions expressed.  

2.  The Veteran should be afforded an 
examination of his knees to ascertain the 
severity and manifestations of his service-
connected disabilities and the degree of 
impairment this disability causes in his 
capacity for performing substantially 
gainful employment.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's knees 
in detail.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and, if 
possible, in the additional degrees of 
limitation of motion.  Lastly, the examiner 
is requested to offer an opinion as to the 
degree of functional impairment the 
Veteran's service-connected knee 
disabilities produce in his capacity for 
performing substantially gainful 
employment.  However, if the requested 
opinion(s) cannot be provided without 
resort to speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.  
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or in 
the alternative, the claims file, must be 
made available to the examiner for review.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




